                      Case 2:21-cv-00846 Document 1-1 Filed 06/23/21 Page 1 of 6



    1

     2

     3

    4

     5

    6

                       IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                    IN AND FOR THE COUNTY OF KING
    8    KIMBERLY DOLBEE,
                                        Plaintiff,
    9
                       VS.
•   10
                                                          NO. 21-2-06132-6 SEA
    11   SAFEWAY,INC., a foreign corporation, dba
         Safeway Store #490; and ABC Corporations 1-      COMPLAINT FOR PERSONAL INJURIES
    12   10,                                              AND FOR DAMAGES

    13                                Defendants.

    14
                Come Now the plaintiff Kimberly Dolbee, by and through her attorneys of record, Pau
    15

    16   A. Spencer and Oseran Hahn, P.S., and states, alleges and complains as follows:

    17                                 I. PARTIES & JURISDICTION

    18          1.1    Plaintiff. Kimberly Dolbee ("Dolbee") is a single woman. At all times materia

    19   hereto, Dolbee was a resident of Bellevue, King County, Washington.

    20          1.2    Defendant Safeway Inc. Defendant Safeway, Inc. ("Defendant Safeway") is
    21
         duly licensed corporation believed to be organized under the laws of the State of Delaware wit
    22
         its corporate headquarters located in Pleasanton, California. At times relevant hereto, Defendan
    23
         Safeway actively transacted business throughout the State of Washington and in King County.
    24
         Defendant Safeway's local Corporate offices are located at 1121 124th Ave NE, Bellevue
    25
         COMPLAINT FOR PERSONAL INJURIES                                  OSERAN HAHN,P.S.
         AND FOR DAMAGES PAGE 1                                       929 108th Ave NE, Suite 1200
                                                                         Bellevue, WA 98004
                                                                   (425)425-3900; Facsimile (425)455-9201
                  Case 2:21-cv-00846 Document 1-1 Filed 06/23/21 Page 2 of 6



 1   Washington, in King County. This action pertains to Defendant Safeway Inc. dba Safeway Stor

 2
     #490 operating at 1656 140th Ave NE,Bellevue, Washington 98005.
 3
            1.3 Defendants ABC Corporations. Defendants ABC Corporations 1-10 are believed t
4
     operate a retail grocery store in the State of Washington and in King County at 1656 140th Av
 5
     NE, Bellevue, Washington 98005.
6
            1.4   This court has jurisdiction over defendants because Defendants have activel
 7
     transacted business in the State of Washington in King County and venue is properly set in Kin
8
     County because the incident at issue occurred in King County Washington on Defendants'
9

10   business premises.

11                                             II. FACTS

12          2.1 On May 12, 2018, based upon information and belief, Defendant Safeway transacte

13   business,as a grocery retail outlet in King County Washington at 1656 140th Ave NE, Bellevue

14   Washington 98005 under the referenced name Safeway Store #490 (hereinafter the "Bellevu
15
     Safeway #490").
16
            2.2 As second alternative or as an additional allegation, the store was operated b
17
     Defendant ABC Corporations 1-10 (or one of them) at the same location of 1656 140th Ave NE
18
     Bellevue, Washington 98005.
19
            2.3 On or about May 12, 2018, plaintiff Kimberly Dolbee entered into the Bellevu
20
     Safeway store to do some light grocery shopping. At all material times hereto Plaintiff Dolbe
21
     was an invitee of Defendants.
22

23          2.4 Ms. Dolbee while walking down the aisle in the frozen foods section of the store

24   suddenly had her feet slip out from underneath her causing her to fall and land on her side, bac

25
     COMPLAINT FOR PERSONAL INJURIES                                  OSERAN HAHN,P.S.
     AND FOR DAMAGES PAGE 2                                       929 108th Ave NE, Suite 1200
                                                                     Bellevue, WA 98004
                                                               (425)425-3900; Facsimile (425)455-9201
                    Case 2:21-cv-00846 Document 1-1 Filed 06/23/21 Page 3 of 6



 1   leg and head. As a direct and proximate result of the fall, Ms. Dolbee sustained serious persona
 2
     injury.
 3
               2.5 Plaintiff Kimberly Dolbee was an invited business guest of Bellevue Safeway, or on
 4
     of the Defendant ABC Corporations, at the time of the incident.
 5
               2.6 The aforementioned fall was caused in whole or in part by water located on the floo
 6
     in front of the frozen food coolers.
 7
               2.7 Based upon information and/or belief the water on the floor appeared to be a result o
8
     some type of defective or errant packaging, ice from the adjacent coolers that had fallen out an
 9

10   melted or careless maintenance on the part of Defendant Bellevue Safeway #490 employees o

11   one of the Defendant ABC company employees.

12             2.8 Defendant Safeway or one of the Defendant ABC company employees knew, or

13   the exercise of reasonable care, should have known, of the water hazard in the aisle.

14             2.9 Defendant Bellevue Safeway #490 or one of the Defendant ABC company employee
15
     should have cleaned up or dried out the area at issue or warned Dolbee and other shoppers of th
16
     water hazard. There were no warnings of the water in the aisle were Ms. Dolbee fell.
17
               2.10 Immediately following the fall, emergency services were called and Ms. Dolbee wa
18
     transported to the Overlake Hospital Emergency room.
19
               2.11 Defendant Bellevue Safeway #490 employees knew or should have known of th
20
     dangerous condition that existed on the floor where Plaintiff fell. Accordingly, Defendants'
21
     employees should have cleaned up the condition or warned invited guests of the Bellevu
22

23   Safeway Store #490 of the condition.

24

25
     COMPLAINT FOR PERSONAL INJURIES                                    OSERAN HAHN,P.S.
     AND FOR DAMAGES PAGE 3                                         929 108th Ave NE, Suite 1200
                                                                       Bellevue, WA 98004
                                                                 (425)425-3900; Facsimile (425)455-9201
                      Case 2:21-cv-00846 Document 1-1 Filed 06/23/21 Page 4 of 6



     1          2.12 Defendant Bellevue Safeway #490 or the other named defendants are responsibl

     2   for the actions or inactions of their employees at the time of the fall which is the subject of thi
     3
         complaint.
     4
                2.13 Defendant Bellevue Safeway #490 employees were aware of the water hazard o

         should have been aware of the hazard at the time of Ms. Dolbee's fall.
     6
                2.14 Defendants employees both failed to correct this hazardous condition and/or faile
     7
         to warn Ms. Dolbee of this hazardous condition. As a direct and proximate result of this failur
     8
         Ms. Dolbee sustained serious personal injury and related damages.
     9

    10          2.15 Defendant Bellevue Safeway #490 or the ABC Company were negligent becaus

•   11   their employee(s) allowed a dangerous condition to exist on their premises, which they wer

    12   aware of or should have been aware of. As a direct and proximate result of Defendants'

    13   employee's negligence, Ms. Dolbee was damaged and incurred medical special damages an

    14   general damages in amounts that will be proven at the time of trial.
    15
                2.16 Ms. Dolbee was not at fault in any way for the fall at issue that occurred in May o
    16
         2018 and which is the subject of this lawsuit.
    17
                                           III. CAUSES OF ACTION
    18
                Plaintiff Kimberly Dolbee incorporates by reference all of the allegations and statement
    19
         contained in Paragraphs 1.1 through 2.16 of this Complaint and further alleges:
    20
                3.1 As a result of the presence of the water or other substance on the floor/aisle of th
    21

    22   Bellevue Safeway store, the floor/aisle was not reasonably safe.

    23

    24

    25
         COMPLAINT FOR PERSONAL INJURIES                                   OSERAN HAHN,P.S.
         AND FOR DAMAGES PAGE 4                                        929 108th Ave NE,Suite 1200
                                                                          Bellevue, WA 98004
                                                                    (425)425-3900; Facsimile(425)455-9201
                    Case 2:21-cv-00846 Document 1-1 Filed 06/23/21 Page 5 of 6



             3.2 Defendant Bellevue Safeway #490 employees, knew or by using ordinary care shoul
 2   have known of the condition set forth in paragraph 3.1. Ordinary care is inclusive of, but no
 3
     limited to:
 4
                     (a)    Providing a slip resistant floor;
 5
                     (b)    Having employees or agents of the Bellevue Safeway #490 visuall
 6
     inspect the floor/aisle in a timely manner;
 7
                     (c)    Having employees or agents of the Bellevue Safeway #490 physicall
 8
     mop, clean and/or wipe up the floor/aisle in a timely manner; and
 9

10                   (d)    Provide warning signs when and where slip and fall hazards exist on th

11   floor/aisle.

12           3.3     The Defendant Bellevue Safeway through its employees failed to use ordina

13   care to (1) avoid creating the aforesaid condition; (2) failing to remove the aforesaid conditio

14   once it was created;(3) failing to post warning signs or barricades and/or (4) failing to warn th
15
     plaintiff Kimberly Dolbee of the aforesaid condition.
16
             3.4     As a direct and proximately result of the acts and omissions of defendants'
17
     employees, as herein alleged, the plaintiff Kimberly Dolbee was injured and damaged, to wit:
18
     the plaintiff Kimberly Dolbee suffered injuries to her body including, but not limited to her righ
19
     ankle, leg, hip, shoulder, back and arm; her damages are permanent in nature.
20
            3.5 As a direct and proximate result of Defendants' negligence through their employee
21
     conduct, Ms. Dolbee suffered medical special damages, wage loss and other general damages
22

23   amounts to be proven at the time of trial. Moreover, Ms. Dolbee will continue to suffer damage

24   in the future and has incurred and will in the future incur medical expenses for the treatment an el

25
     COMPLAINT FOR PERSONAL INJURIES                                    OSERAN HAHN,P.S.
     AND FOR DAMAGES PAGE 5                                         929 1084h Ave NE, Suite 1200
                                                                       Bellevue, WA 98004
                                                                 (425)425-3900; Facsimile (425)455-9201
                  Case 2:21-cv-00846 Document 1-1 Filed 06/23/21 Page 6 of 6



 1   care of her aforesaid injuries; and she has incurred and will continue to incur loss of income an
 2
     other benefits of employment all in amounts to be proven at the time of trial.
 3
                                          PRAYER FOR RELIEF
4
             WHEREFORE,Plaintiff prays for the following relief against Defendants:

             A.      Judgment against them for such medical special damages incurred by Plaintif
 6
     Dolbee to date and for such medical special damages as are to occur in the future in amounts t
 7
     be proven at the time of trial;
8
             B.      Judgment against them for such wage and income loss incurred by Plaintif
9

10
     Dolbee to date and for such wage and income loss as may occur in the future in amounts to b

11   proven at the time of trial;

12           C.      Judgment against them for such general damages incurred by Plaintiff Dolbee t

13   date and for such general damages as are to occur in the future in amounts to be proven at th

14   time of trial; and
15
             D.      For such other and further relief as the court deems just and equitable.
16
     Dated this 10th day of May,2021.
17
                                                           Is! Paul A. Spencer
18
                                                           Paul A. Spencer, WSBA #19511
19                                                         Attorney for Plaintiff
20

21

22

23

24

25
     COMPLAINT FOR PERSONAL INJURIES                                   OSERAN HAHN,P.S.
     AND FOR DAMAGES PAGE 6                                        929 108th Ave NE,Suite 1200
                                                                      Bellevue, WA 98004
                                                                 (425)425-3900; Facsimile (425)455-9201
